Citation Nr: 1046359	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a liver disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board remanded 
the case for further development in April 2010.  That development 
was completed, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a liver 
disorder that is causally or etiologically related to his 
military service, including herbicide exposure.


CONCLUSION OF LAW

A liver disorder was not incurred in active service and is not 
due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
January 2007 prior to the initial decision on the claim in August 
2007, as well as in April 2010.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the January 2007 letter stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. Additionally, the August 
2008 statement of the case (SOC) and the April 2009 and September 
2010 supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the January 2007 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records. The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21- 
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the January 2007 letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
January 2007 and April 2010 letters informed him that a 
disability rating was assigned when a disability was determined 
to be service-connected and that such a rating could be changed 
if there had been changes in the condition.  The letters also 
explained how disability ratings and effective dates were 
determined.  Moreover, the Board concludes below that service 
connection for a liver disorder is not warranted.  Thus, any 
questions as to the disability rating or appropriate effective 
date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  He has not identified any outstanding 
records that are relevant to his current claim.

The Veteran also was afforded a VA examination in April 2010 in 
connection with his claim for service connection for a liver 
disorder.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the April 2010 VA medical opinion obtained in this case is 
adequate, as it is predicated on a full reading of the service 
treatment records as well as the private and VA medical records 
contained in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include the statements of the 
appellant, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  

The Board does observe the Veteran's contention that the April 
2010 VA examination was inadequate because it was performed by a 
physician's assistant rather than a medical doctor.  However, the 
Board notes that, in Cox v. Nicholson, 20 Vet. App. 563 (2007), 
the Court held that it has never required that medical 
examinations under section 5103A only be conducted by physicians.  
As provided by 38 C.F.R. § 3.159(a)(1), "competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In Cox, a nurse 
practitioner was found to fit squarely into the requirement of 
section 3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  Similarly, in this case, the April 2010 
VA examiner was actually a nurse practitioner.  Nevertheless, 
even if she was a physician's assistant, she still would have 
completed medical education and training and meets the 
requirement of section 3.159(a)(1) as one competent to provide 
diagnoses, statements, or opinions.  Moreover, the examination 
was reviewed and signed by a medical doctor.  

The Veteran has also asserted that the April 2010 VA examiner did 
not conduct blood tests for liver disease, as she only performed 
kidney tests.  However, the Board notes that the examination 
report does include the results of liver function tests that were 
performed at that time, as well as a review of prior liver 
function tests.  

Similarly, the Veteran contends that the April 2010 VA examiner 
only looked into his eyes and has claimed there was no palpation.  
However, the examination report does include a detailed summary 
of the physical examination.  In fact, she even found that there 
was diffuse tenderness in the right upper quadrant with 
palpation, which the Veteran had reported during the medical 
history portion of the examination.

Lastly, the Veteran has asserted that the April 2010 VA examiner 
did not have his claims file.  However, as previously noted, the 
examiner specifically indicated that she reviewed the claims 
file.  In fact, she provided a very thorough review of the claims 
file and specifically discussed the findings in service as well 
as the post-service medical evidence, including findings in from 
1987 to the present.  

There is a presumption of regularity in the law to the effect 
that "[t]he presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged their 
official duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the presumption of regularity was applied 
to procedures at the RO level, such as in the instant case.  It 
is clear from these cases that a statement of an appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations. See Jones v. West, 12 Vet, App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62. 64-65 (1992).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. Id.

The diseases presumed to be associated with herbicide exposure 
include:  chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes or 
adult-onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  
For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active military, 
naval, or air service on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products by 
the veteran during the veteran's service. 38 U.S.C.A. § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(a) (2010).  This provision of law 
does not preclude the establishment of service connection for a 
disability or death from a disease or injury which is otherwise 
shown to have been incurred or aggravated in military service, 
naval, or air service or which became manifest to a requisite 
degree of disability during any applicable presumptive period. 38 
U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2010).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a liver 
disorder.  The Veteran has asserted that he contracted malaria 
during service and was prescribed medication to treat the 
disease, including quinine, pyrimethamine, dapsone, and 
gantrisin.  He claims that his condition grew worse as a result 
of the malaria and medication and that he developed problems with 
his liver.

The Veteran's service treatment records do indicate that he was 
diagnosed with falciparum malaria during service in November 
1970.  He was hospitalized for 43 days.  During that time, he had 
a sensitive reaction to the prescribed medication, which included 
quinine, pyrimethamine, dapsone, and gantrisin, and a subsequent 
liver biopsy revealed "acute inflammation with numbers of 
neutrophiles and...a distinct granulomatous area."  Based on the 
biopsy findings, it appeared the Veteran had developed a form of 
"nonspecific hepatitis with acute and chronic inflammation and 
granuloma" that was most likely due to drug sensitivity.  
However, the remainder of the Veteran's service treatment records 
are negative for any treatment or diagnosis of a liver disorder.  
Indeed, a December 1970 follow-up biopsy of the liver revealed 
"minimal histologic abnormalities" and "a slightly increased 
number of neutrophiles present in sinusoids..."  It was 
specifically noted that the return to normal was interpreted as 
an indication that the previous inflammation had resolved or that 
the previous findings represented a localized change within the 
liver that was not represented in the sample.  

During a March 1972 separation examination, the examiner noted 
the Veteran's prior diagnosis of falciparum malaria and the 
resulting drug hypersensitivity.  However, it was also noted that 
he had had a good recovery with no complications or sequelae.  In 
addition, there was no finding or diagnosis of any liver disorder 
upon clinical evaluation.

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter.  Thus, to the extent 
the Veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory and 
to have resolved prior to his separation.  

Indeed, as will be discussed below, the April 2010 VA examiner 
commented that the records indicate that the Veteran had an acute 
condition with all laboratory values having returned to normal 
prior to his discharge.  She also noted that the repeat biopsy in 
December 1970 failed to show chronic hepatitis.  The examiner 
stated that the Veteran's abnormal liver test results did 
constitute a liver disease, namely acute hepatitis, but she 
opined that it did not lead to a chronic disability, as all 
laboratory results and symptomatology returned to normal without 
any long-term sequella documented between the Veteran's hospital 
discharge date and his service separation date.  Therefore, the 
Board finds that a current liver disorder did not manifest during 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a liver 
disorder, the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a liver disorder 
manifested during active duty service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  Private treatment 
records dated from October 1987 to November 2008 indicate that 
the Veteran underwent routine liver function testing throughout 
the years.  At times, the laboratory findings indicated abnormal 
liver function tests secondary to his prior history of hepatitis 
and/or his fatty liver.  At other times, such testing revealed 
normal liver function results.  

An October 1988 progress note does indicate that the Veteran had 
elevated liver function tests secondary to a prior history of 
hepatitis, and a May 1994 progress note reflects the Veteran had 
abnormal liver function tests secondary to a prior history of 
hepatitis.  

An April 1998 liver biopsy report also shows that there was 
"moderate steatosis and fatty infiltration" present in the 
liver.  The laboratory report further documents abnormal liver 
function tests noting that the etiology of these test results 
were unclear, but possibly related to "fatty metamorphosis" or 
"old hepatitis."  However, that report further shows that the 
Veteran tested negative for Hepatitis A, B, and C.  

In addition, a June 2003 progress report indicates that the 
Veteran had abnormal liver function tests secondary to a fatty 
liver.  An October 2005 treatment report also reflects that the 
Veteran has had slightly elevated liver enzymes since contracting 
malaria in service and has been diagnosed with a fatty liver.  In 
an October 2008 private treatment record, a physician stated that 
the Veteran was exposed to dioxin while in Vietnam and has had 
elevated liver enzymes since this exposure.  The physician 
concluded that the Veteran's liver damage and health problems 
were "most likely caused by his exposure to dioxin" while in 
Vietnam.

The August 2007 rating decision denied the Veteran's claim 
seeking service connection for abnormal liver function.  Upon 
filing his notice of disagreement in January 2008, the Veteran 
sought service connection for hepatitis with abnormal liver 
function tests.  However, the Veteran tested negative for 
hepatitis during the April 1998 lab work-up, and service 
connection for hepatitis was denied in the August 2008 SOC, as 
well as in the April 2009 SSOC.  Specifically, in the August 2008 
SOC, the RO, upon readjudicating the claim, noted that "abnormal 
lab findings is not considered a disability within the meaning of 
the law.  Additionally, in the April 2009 SSOC, the RO noted that 
the reported elevated liver enzymes and the reported diagnosis of 
a fatty liver are not a diagnosed disability subject to service 
connection.

While the Veteran's medical records contain evidence of abnormal 
liver function tests, his treatment records, progress notes, and 
laboratory reports are absent of any discussion explaining 
whether these abnormal liver functions tests constitute an actual 
disorder.  The medical evidence of record is devoid of a 
diagnosis of a liver disability or liver disease, and the 
treatment records do not contain a medical opinion addressing 
whether abnormalities in the liver and biopsy findings reflecting 
"moderate steatosis" and "fatty infiltration" are the 
equivalent of liver disease or a liver disorder.  The October 
2005 treatment report indicates the Veteran has a "fatty 
liver," but there is no medical opinion provided with respect to 
whether a "fatty liver" constitutes a liver disease or symptoms 
of a liver disability.  

In addition, the April 2010 VA examiner reviewed the claims file 
and the Veteran's medical history in detail.  She noted the 
Veteran's report that he was diagnosed with malaria in service 
and had suffered a reaction to quinine, thereby causing 
hepatitis.  The examiner also observed the Veteran's statements 
that he had been told by a doctor that he had a fatty liver and 
evidence of old hepatitis.  The Veteran was also documented as 
stating that he has had dull right upper quadrant pain and an 
inability to rest on his right side since 1992.  He further 
indicated that he had a pruritic rash along his bilateral flank 
areas.

Following a physical examination, the examiner assessed the 
Veteran as having falciparum malaria that was treated and 
resulted in drug sensitivity.  All symptoms were noted to have 
resolved on active duty.  The impression also listed steatosis 
that was documented per liver biopsy in 1998, and the examiner 
noted that it was most likely related to abdominal obesity and 
probable metabolic syndrome without evidence of hepatomegaly or 
abnormal renal function.  She specifically stated that there was 
no evidence of liver disease or disability per objective 
findings.  She commented that the dermatitis found was not 
consistent with skin changes associated with chronic liver 
disease and instead had an unknown etiology.  Similarly, she 
indicated that the right upper quadrant tenderness is of an 
unknown etiology, as there was no hepatomegaly present on 
examination.

Based on a thorough review of the claims file, the Veteran's 
reported medical history, and a physical examination, the 
examiner concluded that the Veteran's treatment for falciparum 
malaria in service resulted in drug sensitivity and lead to the 
development of hepatitis.  It was noted that he was hospitalized 
for two weeks and that a review of the records indicates that it 
was an acute condition with all laboratory values having returned 
to normal prior to his discharge.  In fact, a repeat biopsy in 
December 1970 failed to show chronic hepatitis.  The examiner 
stated that the Veteran's abnormal liver test results did 
constitute a liver disease, namely acute hepatitis, but she 
opined that it did not lead to a chronic disability, as all 
laboratory results and symptomatology returned to normal without 
any long-term sequella documented between the Veteran's hospital 
discharge date and his service separation date.  

The examiner also noted that the April 1998 liver biopsy result, 
which was later referred to in October 2005 as moderate steatosis 
and fatty infiltration, is a common cause of elevated liver 
functions.  However, she stated that there is no link between the 
acute drug sensitivity hepatitis diagnosed in 1970 and the 
moderate steatosis.  She observed that a pathologist had stated 
in April 1998 that the most common causes of such a change are 
metabolic disorders, such as obesity and diabetes.  The examiner 
commented that the Veteran was considered obese.  She also 
indicated that the last documentation of abnormal liver studies 
was in July 2006 and that those results were actually improved 
from the previous year's results, which was most likely secondary 
to his treatment for diabetes that started in October 2005.  The 
examiner commented that the Veteran has had normal liver function 
studies since October 2006, and she concluded that the Veteran 
does not have a current liver disability or disease.

Based on the foregoing, the record is devoid of any competent 
evidence showing that the Veteran currently has an actual liver 
disorder related to his military service. 

The Board does acknowledge the Veteran's contention that he 
continued to experience liver problems since his period of 
service.  He is competent to report his experience and symptoms 
since service, as he may provide competent testimony as to 
visible symptoms and manifestations of a disorder. Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Veteran, as 
a lay person, is not qualified to render a medical opinion as to 
etiology or diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Indeed, a liver disorder is not a condition capable of 
lay diagnosis, much less the type of condition that can be 
causally related to military service.  Therefore, the Veteran's 
statements do not constitute competent medical evidence on which 
the Board can make a service connection determination.  

Similarly, the Veteran's wife submitted a lay statement in 
February 2007 in which she indicated that they were married in 
September 1970.  She stated that the Veteran has had continual 
problems with his liver since having malaria in service.  
However, as previously noted, lay persons may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder, but they are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis.  

The Board does acknowledge that the Veteran served in Vietnam 
from February 1970 to February 1971, and therefore, is presumed 
to have been exposed to herbicides.  However, there are no liver 
disorders on the list of diseases that VA has associated with 
herbicide exposure.  The regulations do also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of 
service connection provided by law is not the sole method for 
showing causation in establishing a claim for service connection 
for disability due to herbicide exposure. See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).  As previously noted, a private physician did indicate 
in October 2008 that the Veteran was exposed to dioxin while in 
Vietnam and that he has had elevated liver enzymes since such 
exposure.  The physician specifically concluded that the 
Veteran's liver damage and health problems are "most likely 
caused by his exposure to dioxin" while in Vietnam.  However, 
the Board once again notes that the physician did not render an 
actual diagnosis of a liver disorder, nor did the physician 
provide any rationale.  

There is no medical evidence indicating that the Veteran 
currently has an actual diagnosis of a liver disorder that is 
related to his military service.  Therefore, the Board finds that 
a preponderance of the evidence is against the Veteran's claim 
for service connection for a liver disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a liver disorder is not warranted.









ORDER

Service connection for a liver disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


